EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Authorization for this examiner's amendment was given in a telephone interview with Jacob Kern (Reg. No 58,666) on Dec 13th, 2021.

In the claims:
i) Please replace claim 37:
--   A method, comprising: 
receiving an input voltage at a power management component of a memory sub-system, the power management component comprising: 
a first voltage regulator configured to receive the input voltage; 
a second voltage regulator configured to receive the input voltage; and 
a capacitive voltage divider (CVD); 
the first voltage regulator coupled to a primary power supply; and 
responsive to the memory sub-system being in a first mode,  providing a first supply voltage to a memory component of the memory sub-system via the second voltage regulator; and 
responsive to the memory sub-system being in a second mode, providing a second supply voltage to the memory component via the first voltage regulator and 
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
   Tejada et al., U.S. Patent Application Publication No. 2012/0313696 (Reference cited by applicant), teaches, 
a Power supply system supplying power to the integrated circuit comprising digital logic circuit and memories comprising  low dropout voltage regulators for  high supply(DVDD) and low supply ( DVLDD), a capacitive voltage divider  and a control logic  [0015;0021].The control logic with the capacitive voltage divider maintains the voltage during a standby mode of the device by selectively monitoring various power supplies on an IC chip with a set  of threshold values corresponding to the different supply lines[“level A, supply too high (e.g., 1.85V); level B, supply too low (e.g., 1.75V); level C, supply dangerously low (e.g., 1.6V); and level D, supply too low for operation (e.g., 1.4V”, 0022]. The power supply system may select one from the plurality of power supply lines to monitor and then sample a voltage level of the selected power supply line by selectively closing the capacitive divider switches to generate a divided sampled voltage level, which is compared to a reference voltage. Then the power supply system 200 may determine whether the comparison is above or below the supply threshold level [0036-0038; Fig.7] i.e. determining whether the input voltage corresponds to a low power mode or higher than an uppermost supply voltage at which a memory component is configured to operate.

a main voltage regulator and a low power voltage regulator having a static current consumption less than the static current consumption of the main voltage regulator.  A power state controller enables the low power voltage regulator during a power saving mode.  On exiting the power saving mode, the power state controller enables the main voltage regulator and disables the low power voltage regulator after determining that 
the main voltage regulator is ready[0004; Fig.1] i.e selectably coupling the  first /low power voltage regulator and disabling the  main voltage regulator   during a power saving/ low power mode to reduce power consumption.

      Kawase et al., U.S. Patent Application Publication No. 2008/0284389, teaches 
A power supply apparatus for supplying an operating voltage to the microcomputer, inclusive of a standby memory, is provided with a function of outputting a reset signal to the microcomputer, so as to prevent a malfunction due to a decreased operating voltage supplied to the core of the microcomputer [0006; 0035].  A power supply apparatus includes a first regulator, a second regulator, an external voltage monitoring circuit to detect an voltage drop in the external power supply  [0028;0048 ]; The external voltage monitoring circuit  compares the power supply voltage V1 with the specified voltage for magnitude and turns on the  switching regulator . Further an intermediate voltage monitoring circuit monitors the intermediate voltage V2 output from the upstream switching regulator and controls the series regulator to inhibit data from being written to the internal memory of the microcomputer and more reliably prevent destruction of data stored in the internal memory due to a decrease in the 
   
     Tejada, Pederson, Kawase does not teach or suggest individually or in combination “responsive to determining a low power mode, Selectably couple the CVD to the first regulator; and sequentially reduce by the CVD and the first regulator to a supply voltage for the memory component, wherein the supply voltage is not higher than an uppermost supply voltage at which the memory component is configured to operate”, as recited in Claim 1.
Further Tejada, Pederson, Kawase does not teach or suggest individually or in  combination , BCH Docket No. 1012.024001 “BCH Docket No. 1012.024001 responsive to the input voltage being within the particular range, provide a second supply voltage to the memory component via the first voltage regulator and the CVD, such that an output of the CVD is provided to the memory component instead of an output of the second voltage regulator being provided to the memory component; wherein the first voltage regulator: reduces the input voltage to a third supply voltage compatible with the CVD; and provides the third supply voltage to the CVD”, as recited in claim 29 ; and 
“responsive to the memory sub-system being in a second mode, providing a second supply voltage to the memory component via the first voltage regulator and the CVD, such that an output of the CVD is provided to the memory component instead of an output of the second voltage regulator being provided to the memory component”,  as recited in claim 37.

Allowable Subject matter
	Claims 21-40 are allowed.

Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187                 

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187